On January 18, 1991, this court placed respondent on probation for a period of two years with specific conditions of supervision. In re Evans, 248 Kan. 176, 180, 804 P.2d 344 (1991).
This court finds that the Disciplinary Administrator has filed a second report verifying that respondent has fully complied with all conditions imposed upon him by this court and recommending that respondent be discharged from probation.
Therefore, this court, having reviewed the files and recommendations of the Office of the Disciplinary Administrator, finds that respondent Willis Boyd Evans, Jr., should be discharged from probation.
It Is Therefore Ordered that respondent is discharged from probation and from any further obligation in this matter and that this proceeding is closed.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to respondent.